Filed 9/2/20 Ortega v. Gonzalez CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


EMERITA MARILU                                             B297853
CHINCHILLA ORTEGA,
                                                           (Los Angeles County Super.
         Plaintiff and Respondent,                         Ct. No. 18CHRO01985)

         v.

AIROL RICARDO MUNOZ
GONZALEZ,

         Defendant and Appellant.




     APPEAL from an order of the Superior Court for the
County of Los Angeles, Thomas Trent Lewis, Judge. Affirmed.
     Airol Ricardo Munoz Munoz, in pro. per., for Defendant and
Appellant.
     Emerita Marilu Chinchilla Ortega, in pro. per., for Plaintiff
and Respondent.
                  _________________________
     The trial court granted Emerita Marilu Chinchilla Ortega’s
request for a restraining order against Airol Ricardo Munoz
                  1
Gonzalez (Munoz) pursuant to the Domestic Violence Prevention
                                               2
Act, Family Code section 6200 et seq. (DVPA). On appeal Munoz
contends the trial court abused its discretion in issuing the order.
We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Request for Domestic Violence Restraining Order
      On November 26, 2018 Ortega, representing herself, filed a
form request for a restraining order under the DVPA against
Munoz, whom she identified as someone she used to date and the
                                         3
father of her then-16-year-old daughter. Although Ortega
resided in California, Munoz lived in Florida. On the DVPA form
Ortega indicated she and Munoz had been involved in another
court case filed that same year concerning child support. Ortega
checked boxes on the form requesting personal conduct orders
against Munoz, as well as a stay-away order requiring him to
stay at least 100 yards away from Ortega and from various places
including her home and vehicle. Specifically, with regard to the
personal conduct orders, she checked box 6(a), which requested
the court order Munoz to refrain from certain actions against her,


1
      Documents in the record and appellate briefing show Airol
Ricardo Munoz Gonzalez is also sometimes referred to as Airol
Munoz.
2
      Statutory references are to this code unless otherwise
stated.
3
      Ortega and Munoz’s daughter turned 18 years of age while
this appeal has been pending.




                                 2
including that he not “[h]arass, attack, strike, threaten, . . . [or]
disturb the peace.” She also checked box 6(b), which would bar
Munoz from contacting her directly or indirectly.
       Ortega’s papers filed in support of her request, which
incorporated a declaration under penalty of perjury that the
information she provided was true and correct, included an
attached statement providing additional details. In that
attachment Ortega stated Munoz had called her twice on her
personal cell phone on July 13, 2018 but she did not answer the
first call because, pursuant to a court order, they were only to
communicate regarding their daughter through messages using
                  4
Talking Parents. Concerned there was an emergency involving
her daughter, Ortega answered Munoz’s second call. According
to Ortega, Munoz screamed on the telephone, “It’s your fault!”
and “It’s because of the [c]hild [s]upport!” He also threatened, “If
you don’t drop the child support, you’ll regret it.” Afraid, Ortega
hung up the telephone. On October 21, 2018 Munoz sent her a
message through Talking Parents. In addition to ranting and
insulting Ortega with various derogatory statements and names,
Munoz threatened he would “send [Ortega] back to [her]
country.” He continued to send Ortega one message a day over
the next five days with additional insults.
      In her attached statement Ortega further explained Munoz
had been verbally abusive for 15 years and referred to her in
various pejorative terms, including the Spanish equivalent of
“[d]aughter of a [b]itch,” when angry. He threatened “he would


4
       Talking Parents is an online co-parenting communication
tool. (See Melissa G. v. Raymond M. (2018) 27 Cal. App. 5th 360,
364.)




                                   3
throw [her] in the ocean if [they] were in Cuba.” In the past she
had filed a police report because he had vandalized her vehicle.
Since 2016 Munoz had continually harassed her through text
messages, telephone calls and Talking Parent messages
approximately once a week claiming he no longer owed child
support.
      2. The Hearings on Ortega’s Domestic Violence Restraining
         Order Request
         a. The December 18, 2018 hearing
       On December 18, 2018 the case was called before
Commissioner Susan K. Weiss. Ortega appeared in person, and
Munoz appeared by telephone from his home in Florida.
Summarizing the procedural history, the court explained another
judicial officer had already granted the restraining order on a
temporary basis and the purpose of the hearing was to determine
whether there was still a need for the order and to hear from the
parties. After the court swore Munoz and Ortega in as witnesses,
Munoz, in response to the court’s inquiry, stated their daughter
was living with him in Florida. Ortega, aided by a Spanish
language interpreter, testified she and Munoz had been
separated from the time their daughter was born. Stating there
was a court order issued in California governing custody and
visitation, Ortega handed the court a copy of an order (titled
“Findings and Order After Hearing”) filed July 5, 2018 in another
case. The order provided for joint legal custody of the parties’
daughter, with Ortega having care of the child until June 2018
and Munoz having care of the child thereafter, with certain
exceptions, such as for winter, spring and summer breaks. The
order included a requirement Ortega and Munoz utilize an online




                                4
parenting communication tool, such as Talking Parents, to
communicate.
       When asked by the court why she felt the need for a
restraining order, Ortega testified she was afraid Munoz would
kill her because she was suing him for $90,000 in unpaid child
support. She explained Munoz had recently become a citizen but,
due to his child support debt, had been denied a passport and a
license had been cancelled. She stated Munoz blamed her,
claiming it was her fault he did not have a license, passport or
credit cards. She testified Munoz in 2006 had told her he wished
she were in Cuba so he could “just throw [her] into the sea, and
he would be able to get rid of the things he owes.” She stated
that in 2010 he had grabbed her by her shoulders, shaken her
and demanded she get rid of her child support lawsuit. At that
time he had also threatened to put drugs in her vehicle, call the
police and tell them she had drugs in her car. Munoz frightened
her; every morning since then she checked her entire house and
inspected her car. She further testified Munoz has verbally
abused her, such as saying she was disgusting and had “like shit
on [her] face,” and has subjected her to false accusations, such as
claiming she was an accessory to murders and torture. She
stated she felt emotionally abused and could not sleep because,
when the telephone rang, she knew it was Munoz trying to
contact her to say terrible things. Although Munoz lived in
Florida, Ortega stated she had reason to believe he would show
up at her doorstep because he often came to California. She
testified she was afraid of him for the additional reason he had
twice been arrested for domestic violence against another woman
with whom he had two other daughters and there was a




                                 5
restraining order in effect barring him from going near that other
woman.
       After Ortega testified, Munoz told the court he could not
appear in person “because the time [was] not perfect” and
requested a continuance. He stated he had planned to be in court
in California on January 14, 2019 for a hearing in the parties’
child support case. Ortega stated she wished to present to the
court the messages Munoz sent her through Talking Parents.
The court continued the matter to January 15, 2019 after both
parties agreed to that date.
         b. The January 15, 2019 hearing
      On January 15, 2019 the parties appeared before Judge
David A. Rosen. Ortega, aided by an interpreter, and Munoz
both advised the court they wished to provide further evidence.
Ortega informed the court she wanted to submit “certain texts”
that would allow it to “see the way he refers to me and the way
he treats me.” In response to the trial court’s question whether
she had shown to Munoz the texts she wished to present to it, she
replied, “Yes.” After receiving both parties’ time estimates for the
hearing, the court determined the matter would have to be
continued to another date. Munoz requested a date in April and
stated he preferred April 22, 2019. The court continued the
hearing to that date.
         c. The April 22, 2019 hearing
      On April 22, 2019 the case came before Judge Thomas
Trent Lewis. Ortega again appeared in person with the
assistance of a Spanish language interpreter, and Munoz made a
telephonic appearance. When asked by the court why he was not
present in person, Munoz claimed to have several reasons, but




                                 6
informed the court he nevertheless wished to proceed
telephonically rather than accepting the trial court’s offer to
continue the hearing to another date.
      Munoz told the court he had not filed a written opposition
to Ortega’s request for a restraining order but opposed the
request. When asked by the trial court why, Munoz replied,
“[T]here is no cause for . . . her to accuse me of anything because I
never did anything to her to . . . provoke this situation.” He
contended Ortega made false accusations against him in her
DVPA request in retaliation for his having been granted physical
custody of their daughter as of the previous summer after a court
                                           5
had found Ortega abused their daughter. Referring to Ortega’s
papers filed in support of her request, the court asked Munoz
whether, as Ortega had stated in those papers, he and Ortega
communicated through Talking Parents. Munoz told the court
the last communication they had with each other through
Talking Parents was perhaps October of the previous year. He
denied telling Ortega, who he testified was from Guatemala, in
October 2018 that he was going to have her sent back to her
country. He also denied “us[ing] any bad words to describe her or
call[ing] her bad names.” He admitted he used to live in Cuba
but denied telling Ortega he would throw her in the ocean if he
were in Cuba. Munoz claimed their daughter had been conceived
as a result of his having been raped by Ortega. He stated he lived
in Florida but had lived in California until 2012.

5
      Other than his own testimony, Munoz presented no
evidence a court had found Ortega had abused their daughter.
The July 5, 2018 Findings and Order After Hearing, which
awarded joint legal custody to Ortega and Munoz, does not
include, and makes no reference to, any such finding.




                                  7
       At the court’s request Ortega provided a copy of Munoz’s
relevant Talking Parents communications, which the court
observed were in Spanish. The court asked Ortega whether
Munoz threatened to send her back to Guatemala in his Talking
Parents messages or orally. She responded he told her that over
the telephone on July 13. She also stated he told her, “If you
don’t drop the child support, you’ll regret it,” during the
telephone call on July 13, 2018. When asked by the court what
Munoz wrote in his Talking Parents messages that made her
fearful, she replied Munoz’s false accusations, such as his falsely
accusing her of being a rapist and an accessory to assassins,
made her afraid. The court responded, “Well, harsh words alone,
calling you a rapist, is not domestic violence. That may be false
accusations, but I don’t see you . . . being in imminent fear of
immediate bodily injury or that he is precluded from calling you
bad words. I’m not endorsing that way of communicating, but we
still have a First Amendment in the United States that allows
people to say things sometimes that are unkind.”
       Ortega testified their daughter, who at the time of the
hearing was 17 years old, had been living with Munoz for
10 months but insisted the child did not want to live with Munoz
because he was a violent person. She repeated her previous
testimony Munoz had threatened to place drugs under her car
and then call the police and clarified Munoz’s threat was made
orally. She also stated, “In 2010 he dragged me by the shoulders
and he shook me when he asked me to withdraw my lawsuit for
child support and I said no. The problem is that debt—the child
support debt—he blames me for not having a license, credit or
passport, and he says that it’s all my fault.” She told the court
she sought a restraining order because she was in fear for her




                                 8
life. She testified Munoz was a very violent person, stated Munoz
had been arrested in 2005 in California and in 2006 in Florida,
and clarified the California arrest was for domestic violence.
       Upon being asked by the court whether he had “been
contacted . . . by child support services concerning back child
support,” Munoz replied in the affirmative. He stated that he
had appeared in court the previous week because “Florida
enforce[s] the child support in California” and that he did not pay
child support for his daughter; however, he denied telling Ortega
words to the effect “that she should drop the child support” or
otherwise threatening her. He also later admitted Ortega’s claim
for unpaid child support was in the amount of $90,000 (including
interest), but then stated he never missed a payment except
when he was sick. He clarified he did miss some payments
because “some weeks for some reason I can’t work, and then the
payment doesn’t go to California.” He denied ever telling Ortega
he did not have to pay her child support. He told the court he
never threatened Ortega “with anything physical or anything.”
Although he admitted he had previously been arrested for
domestic violence, Munoz told the court the charges had been
dropped. The court declined Ortega’s offer to provide further
proof of Munoz’s prior arrests for domestic violence because of
Munoz’s testimony that, although he had been arrested, he had
not been charged.
       After the parties testified, the court stated, “As between the
two parties, the court finds that the testimony of [Ortega] is
credible; the testimony of [Munoz] is not credible. The court does
believe the testimony of [Ortega] that [Munoz] did make
threatening remarks towards her and to her. . . . I do believe that
[Munoz] has made threats concerning enforcement of the child




                                 9
support. I do believe that [Munoz] has made threats concerning
that she drop the action. I do believe that [Munoz] has
threatened the mother’s immigration status.” It clarified, “I’m
not granting the restraining order based on the use of bad words,
calling her curse names or things of that nature.”
      That same day the court signed a restraining order for
three years. Among other matters the restraining order included
the personal conduct orders requested by Ortega and a stay-away
order, subject to specified exceptions.
                           DISCUSSION
      1. Governing Law and Standard of Review
      The DVPA authorizes issuance of a restraining order to
prevent acts of domestic violence and abuse and to ensure a
period of separation of the persons involved “if an affidavit or
testimony . . . shows, to the satisfaction of the court, reasonable
proof of a past act or acts of abuse.” (§§ 6220, 6300.) For
purposes of the DVPA, “domestic violence” is defined as abuse
perpetrated against specified persons, including a “person with
whom the respondent has had a child” (§ 6211, subd. (d)); and
“abuse” includes engaging in “any behavior that has been or could
be enjoined pursuant to Section 6320” (§ 6203, subd. (a)(4)).
Section 6320 authorizes the court to “issue an ex parte order
enjoining a party from” a variety of conduct, including “attacking,
striking, stalking, threatening, . . . harassing, telephoning,
including, but not limited to, making annoying telephone calls as
described in Section 653m of the Penal Code, . . . contacting,
either directly or indirectly, . . . coming within a specified
distance of, or disturbing the peace of the other party, and, . . .
other named family or household members.” (Id., subd. (a).)




                                10
       A grant or denial of injunctive relief is generally reviewed
for abuse of discretion. (Salazar v. Eastin (1995) 9 Cal. 4th 836,
849-850.) This standard applies to a grant or denial of a
restraining order under the DVPA. (See, e.g., In re Marriage of
Fregoso & Hernandez (2016) 5 Cal. App. 5th 698, 702; Burquet v.
Brumbaugh (2014) 223 Cal. App. 4th 1140, 1143 (Burquet).) “The
abuse of discretion standard is not a unified standard; the
deference it calls for varies according to the aspect of a trial
court’s ruling under review. The trial court’s findings of fact are
reviewed for substantial evidence, its conclusions of law are
reviewed de novo, and its application of the law to the facts is
reversible only if arbitrary and capricious.” (Haraguchi v.
Superior Court (2008) 43 Cal. 4th 706, 711-712, fns. omitted;
accord, In re Butler (2018) 4 Cal. 5th 728, 738-739.) In reviewing
the trial court’s factual findings for substantial evidence, “‘“[w]e
must accept as true all evidence . . . tending to establish the
correctness of the trial court’s findings . . . , resolving every
conflict in favor of the judgment.”’” (Burquet, at p. 1143;
accord, In re Marriage of Fregoso & Hernandez, at p. 702.) “We
do not determine credibility or reweigh the evidence. [Citation.]
If substantial evidence supports the judgment, reversal is not
warranted even if facts exist that would support a contrary
finding.” (Curcio v. Pels (2020) 47 Cal. App. 5th 1, 12; see In re
Marriage of Martindale & Ochoa (2018) 30 Cal. App. 5th 54, 61
[“we are required to defer to the [trial] court’s credibility
determinations and make all reasonable inferences in support of
the court’s findings”]; see also Goodman v. Lozano (2010)
47 Cal. 4th 1327, 1339 [“‘“[w]hen two or more inferences can
reasonably be deduced from the facts, the reviewing court has no
authority to substitute its decision for that of the trial court”’”].)




                                  11
      2. The Trial Court Did Not Abuse Its Discretion in Issuing
         the Restraining Order
       Munoz contends the trial court abused its discretion in
issuing a restraining order because there was insufficient
evidence to support a finding of domestic violence—that is, of any
conduct that could be enjoined under section 6320. Specifically,
Munoz argues there was no evidence he threatened Ortega. Even
if there were, he asserts, no such threat constituted domestic
violence because Ortega was not threatened with physical
violence and was not injured by him; there was no evidence the
threats alleged by Ortega, involving one telephone call from
Florida to California, caused Ortega any fear or otherwise
disturbed her peace; and the evidence, including Ortega’s own
testimony, shows any disturbance of Ortega’s peace or calm was
caused by his nonactionable accusations, such as calling her a
rapist and a criminal, and his winning custody of their daughter,
not by the threats alleged by Ortega and relied upon by the court
for its decision.
       Contrary to Munoz’s arguments, substantial evidence
supported the trial court’s findings Munoz had threatened
Ortega. As discussed, Ortega testified Munoz threatened her to
make her cease attempts to enforce his child support obligations,
including his warning her during their telephone conversation on
July 13, 2018, “If you don’t drop the child support, you’ll regret it”
and his threatening to send her back to Guatemala. Ortega also
testified regarding Munoz’s earlier threats, as well as his past
physical abuse—dragging her by the shoulders and shaking her—
in his efforts to have her drop the child support action. Ortega in
her papers filed in support of the request for a restraining order,
which she signed under penalty of perjury, also stated Munoz




                                 12
threatened her regarding dropping her child support action and
                                      6
“send[ing] [her] back to [her] country.” Although Munoz on
appeal challenges the credibility of Ortega’s testimony, pointing
out the July 13, 2018 telephone conversation occurred only eight
days after the Findings and Order After Hearing, which did not
address child support, Munoz’s motivation to threaten Ortega
about child support is nevertheless shown by his own testimony
that Ortega asserted a claim for $90,000 (including interest) in
unpaid child support and his admission that he had missed some
payments. Ortega also stated in her papers that, since 2016,
Munoz continually sent her harassing text messages, telephone
calls and Talking Parent messages approximately once a week
claiming he no longer owed child support. (Evid. Code, § 411
[“[e]xcept where additional evidence is required by statute, the
direct evidence of one witness who is entitled to full credit is
sufficient for proof of any fact”]; In re Marriage of Fregoso &
Hernandez, supra, 5 Cal.App.5th at p. 703 [“[t]he testimony of
one witness, even that of a party, may constitute substantial
evidence”].)
       Munoz contends this evidence is insufficient, asserting
Ortega must show not merely that he threatened her but also
that his threats entailed some level of violence, such as that he
threatened her with physical injury. He explains his past
domestic violence arrests do not constitute evidence of such

6
       Family Code section 6300 provides an exception to the
hearsay rule by allowing a court to issue a restraining order
under the DVPA based on evidence provided by affidavit.
(See Fam. Code, § 6300, subd. (a); see also Code Civ. Proc.,
§ 2015.5 [authorizing written statement under penalty of perjury
in lieu of affidavit].)




                               13
violence because they did not involve Ortega and he was never
charged with a crime. Munoz, however, failed to cite legal
authority supporting his argument the alleged abusive conduct
must entail physical violence to constitute domestic violence
within the meaning of the DVPA. (See Cal. Rules of Court,
rule 8.204(a)(1)(B); Allen v. City of Sacramento (2015)
234 Cal. App. 4th 41, 52 [“[w]hen legal argument with citation to
authority is not furnished on a particular point, we may treat the
point as forfeited and pass it without consideration”]; Kaufman v.
Goldman (2011) 195 Cal. App. 4th 734, 743 [appellate court may
treat as forfeited any argument not “supported by both coherent
argument and pertinent legal authority”].) Moreover, the
argument lacks merit. As discussed, domestic violence is defined
under the DVPA as abuse, which includes threatening the other
party and any other behavior that could be enjoined pursuant to
section 6320. The DVPA does not require the alleged abuse to
entail physical injury or violence. (See §§ 6203, subd. (b)
[“[a]buse is not limited to the actual infliction of physical injury
or assault”], 6320; see also In re Marriage of Nadkarni (2009)
173 Cal. App. 4th 1483, 1496 [“section 6320 lists several types of
nonviolent conduct that may constitute abuse within the meaning
of the DVPA”]; accord, Jason P. v. Danielle S. (2017)
9 Cal. App. 5th 1000, 1016, fn. 13; In re Marriage of Evilsizor &
Sweeney (2015) 237 Cal. App. 4th 1416, 1425 [defendant’s conduct
in “disclosing or threatening to disclose to third parties for no
particular reason intimate details” falls within scope of
                  7
section 6320].)

7
     In any event, Ortega stated Munoz had in the past told her
he “would throw [her] in the ocean” if they were in Cuba, where
Munoz used to live. She also testified Munoz, when seeking to




                                14
       Munoz also failed on appeal to provide legal authority
supporting his argument that, to establish domestic violence for
purposes of the DVPA, Ortega was required separately to show
Munoz’s threats caused her fear or otherwise disturbed her
peace. Munoz’s reliance on Burquet, supra, 223 Cal. App. 4th
1140, in support of this argument is misplaced. In Burquet the
trial court had granted a restraining order under the DVPA
based on an express finding the defendant violated that portion of
section 6320 referring to disturbing the peace of the party
seeking the order, not the portion referring to threatening
conduct. Division Five of this court affirmed, holding there was
substantial evidence supporting the trial court’s decision “that
defendant, because of his inability to accept that his romantic
relationship with plaintiff was over, and despite plaintiff’s
numerous requests that he not contact her, was engaging in a
course of conduct of contacting plaintiff by phone, e-mail, and
text, which messages contained inappropriate sexual innuendos,
and arriving at her residence unannounced and uninvited, and
then refusing to leave and making a scene,” the “result of which
actions by defendant ‘disturb[ed] the peace of the other party.’”


have Ortega drop her child support lawsuit, had on a prior
occasion dragged her by the shoulders and shaken her. Although
Munoz contends only evidence of recent occurrences may be
considered by the court in making a factual finding of domestic
violence, and argues evidence of those past events should be
disregarded, he again failed to provide any legal authority
supporting this contention and thus to establish any error by the
trial court. (Cf. Perez v. Torres-Hernandez (2016) 1 Cal. App. 5th
389, 397 [in considering whether to renew a domestic violence
restraining order, “[t]he key consideration for the court is not
the . . . timing of abuse”].)




                                15
(Burquet, at p. 1144.) Nothing in that decision suggests a party
seeking a DVPA restraining order must always prove her or his
peace was destroyed before a court may find domestic violence
under the DVPA.
      In any event, Munoz is mistaken when he contends there
was no evidence his threatening Ortega caused Ortega to be
                                     8
afraid or otherwise upset her calm. Although Ortega testified
Munoz’s accusations in his Talking Parents messages that she
was a criminal made her afraid, she did not say his threats
(which she testified Munoz communicated by telephone, including
in the July 13, 2018 telephone call) did not also induce fear or
otherwise disturb her peace. To the contrary, Ortega introduced
substantial evidence showing from which it may reasonably be
                                                      9
inferred she was afraid of him because of his threats. Indeed, in
her declaration in support of her request for a restraining order,

8
      For purposes of the DVPA, disturbing the peace includes
destroying the mental or emotional calm of the other party.
(Curcio v. Pels, supra, 47 Cal.App.5th at p. 12; Burquet, supra,
223 Cal.App.4th at pp. 1146-1147.)
9
      Although the trial court at the April 22, 2019 hearing
stated it did not “see [Ortega] . . . being in imminent fear of
immediate bodily injury,” it is clear from the context of the trial
court’s statement it was referring at the time to Ortega’s reaction
to Munoz’s insults and accusations, such as calling her a rapist,
and not to his threats. The trial court expressly found Ortega’s
testimony regarding Munoz’s threats credible. Moreover, because
Munoz did not object to any omission of, or ambiguity regarding,
any finding by the trial court, including any finding by the court
of Ortega’s reaction to Munoz’s threats, we apply the doctrine of
implied findings. (See In re Marriage of Arceneaux (1990)
51 Cal. 3d 1130, 1133-1134.)




                                16
after explaining Munoz had threatened her on the telephone on
July 13, 2018, she stated she hung up in part “[d]ue to fear.”
       Munoz also challenges the trial court’s order on the ground
the Talking Parents communications Ortega presented contained
exculpatory evidence the court did not consider because it was in
Spanish. He asserts those communications show Ortega, in her
31 messages to him between July 13, 2018 and October 26, 2018,
never suggested he had ever threatened her. However, because
he neither made this argument nor sought to introduce such
evidence in the trial court, he cannot now do so on appeal. (See,
e.g., People v. Seumanu (2015) 61 Cal. 4th 1293, 1318-1319
[failure to raise argument in trial court results in forfeiture on
appeal]; Kaufman & Broad Communities, Inc. v. Performance
Plastering, Inc. (2006) 136 Cal. App. 4th 212, 226 [“CalFarm failed
to raise this argument in the trial court and thus forfeits that
argument here”].)
       Munoz’s contention on appeal he was unable to view the
Talking Parents messages because he appeared at the hearing by
telephone and thus could not argue in the trial court they
contained exculpatory evidence does not compel a contrary result.
Munoz points to nothing in the record suggesting he did not have
access to copies of his communications with Ortega prior to the
April 22, 2019 hearing. In any event, Munoz did not disagree
with Ortega’s statement to the court that she had shown Munoz
the communications she sought to introduce; and he did not
object in the trial court that he had been unable to view them.
(Doers v. Golden Gate Bridge Etc. Dist. (1979) 23 Cal. 3d 180, 184-
185, fn. 1 [“‘[a]n appellate court will ordinarily not consider
procedural defects or erroneous rulings . . . where an objection
could have been but was not presented to the lower court by some




                                17
appropriate method’”]; see In re Carrie W. (2003) 110 Cal. App. 4th
746, 755 [same].) Moreover, because the record contains no
English translation of the communications, Munoz has not
supplied a record adequate to assess his contention the
communications contained exculpatory evidence and thus to
permit meaningful review of the issue. (See Jameson v. Desta
(2018) 5 Cal. 5th 594, 609 [“‘“if the record is inadequate for
meaningful review, the appellant defaults and the decision of the
trial court should be affirmed”’”]; Randall v. Mousseau (2016)
2 Cal. App. 5th 929, 935 [“[f]ailure to provide an adequate record
on an issue requires that the issue be resolved against
appellant”].)
       Munoz challenges the trial court’s finding he threatened
Ortega’s immigration status, contending Ortega at the hearing on
April 22, 2019 testified his alleged threat to send her back to her
country occurred during the July 13, 2018 telephone call while
her written statement in support of her request asserted it was
made in an October 21, 2018 Talking Parents message. Munoz
fails to explain the significance of this purported discrepancy,
which at most goes to the trial court’s assessment of Ortega’s
credibility, an issue we do not review.
                           DISPOSITION
       The trial court’s order is affirmed. Ortega is to recover her
costs on appeal.


                                           PERLUSS, P. J.

      We concur:


            SEGAL, J.                      FEUER, J.




                                 18